Citation Nr: 1824747	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  16-43 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran had active service from April 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In May 2017, the Veteran withdrew his request for a Board hearing; the request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

In August 2017, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA) regarding the Veteran's claims.  The requested opinion was subsequently promulgated in November 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his period of active service.

2.  The Veteran's tinnitus is related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . .  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Here, the Veteran seeks service connection on the basis that his hearing loss and tinnitus was caused by his exposure to noise during service.

As a preliminary matter, the Board acknowledges that the Veteran currently has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385; see also August 2016 Hearing Loss and Tinnitus Disability Benefits Questionnaire.  Additionally, the Board finds his report of in-service hearing problems competent and credible in light of the circumstances of his service, as his military occupational specialty was that of light weapons infantryman.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, this appeal turns on whether there is a nexus between the claimed disabilities and his period of active service.

Although left otitis media was noted upon the Veteran's separation from service, his service treatment records (STRs) are negative for reports of hearing loss and the January 1957 separation examination report documents whisper test results of 15/15 bilaterally.

The Veteran previously underwent a VA examination in August 2016 to address whether his current hearing impairment is a result of service.  The examiner reached a negative opinion justified on the grounds that the Veteran denied hearing loss or tinnitus when leaving service, that hearing loss can be due to normal aging processes, and that there is no historical evidence to support the Veteran's loss of hearing due to in-service noise exposure.  The examiner also noted post-service noise exposure.   However, the examiner also documented the Veteran's report that his post-service jobs required the use of hearing protection and he reported no significant recreational noise exposure.

This examination appears to be correct to the extent that the Veteran's service treatment records do not show a hearing impairment manifesting during service.  However, the examiner did not take into consideration the Veteran's military occupational specialty, his reports that his post-service jobs required hearing protection, or the line of medical research that supports the proposition of delayed or late onset of noise-induced hearing loss.  Specifically, the line of research conducted by Dr. Sharon G. Kujawa, including the following studies:

Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth, Kujawa SG, and Liberman MC (2006), J Neurosci. 2006 Feb 15; 26(7): 2115-2123.

Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss, Kujawa SG, Liberman MC (2009), J Neurosci. 2009 Nov 11; 29 (45):14077-85.

Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift, Lin HW, Furman AC, Kujawa SG, and Liberman MC (2011), JARO 12:605-616.

Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, Furman AC, Kujawa SG, and Libermann MC (2013), J. Neurophysiol.110, 577-586.

In November 2017, a VHA specialist provided a medical opinion.  Reading the specialist's opinion as a whole, this evidence indicates that scientific studies suggest a link between the Veteran's hearing loss and his period of active service.  Although it was reported that there is limited evidence to support patterns of hearing loss over time in noise-exposed subjects who did not experience some degree of hearing impairment at the time of initial injury/exposure, the specialist also noted that the aforementioned studies are suggestive of progressive consequences from noise exposure.  

Based on the foregoing, the Board resolves any doubt in the Veteran's favor and finds that service connection for bilateral hearing loss is warranted.

With regard to the claim for service connection for tinnitus, the Board notes that the Veteran has reported having this disability during the appeal period, notwithstanding the August 2016 VA examiner's finding that he did not have tinnitus on examination.  The Board notes that VA Training Letter 10-02 indicates that subjective tinnitus "is a phantom auditory sensation that is perceived as a sound when there is no outside source of the sound."  Training Letter at 4.  Here, the Veteran is competent to report such symptoms as ringing in his ears because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 469-70.  Because of the subjective nature of tinnitus, it is capable of lay observation. 

Additionally, because service connection is now in effect for bilateral hearing loss, service connection for tinnitus may be granted on a secondary basis as a disability proximately due to or resulting from the service-connected hearing loss.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).  In this regard, the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss and "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id.; THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  The VA Training Letter also notes that "[s]ensorineural hearing loss, such as from . . . acoustic trauma, is the most common cause of tinnitus."  Training Letter at 5.

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


